Citation Nr: 0703515	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1975 and from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's claims file has been 
transferred to the RO in St. Louis, Missouri.

A June 1998 RO decision denied the veteran's request to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.  The veteran subsequently 
perfected an appeal, and a February 2003 Board decision 
granted service connection for a right eye disability.  In 
implementing the Board's decision, a rating decision dated in 
March 2003 assigned a 10 percent disability evaluation, 
effective February 28, 2001.  Following receipt of the 
veteran's notice of disagreement, an April 2004 rating 
decision determined that the 10 percent rating for the right 
eye disability should be effective November 20, 1997, the 
date of receipt of the veteran's application to reopen a 
claim of entitlement to service connection for residuals of a 
right eye injury.

In August 2005, additional evidence pertinent to the issue on 
appeal was received by the Board.  In an appellant's brief 
dated in January 2007, the veteran's representative waived 
initial RO consideration of this evidence.


FINDING OF FACT

The veteran's right eye disability is manifested by macular 
scarring from an old choroidal rupture and visual acuity of 
20/60 (right) and 20/20 (left); eye pain, maculopathy, or 
vasculopathy have not been noted on examination.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right eye injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6079-6011 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that a 
VCAA letter was sent in July 2001.

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for a right eye 
disability was substantiated in the February 2003 Board 
decision (and effectuated in the March 2003 rating decision).  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate the service connection claim.  
Moreover, his filing a notice of disagreement as to the 
initial disability rating did not trigger additional section 
5103(a) notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  In this regard, 
the Board notes that the appellant and his representative 
have been provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) which have provided 
the pertinent Diagnostic Codes criteria for evaluating the 
service-connected right eye disability at issue.

As the issue of an increased initial rating for right eye 
disability is denied, the lack of notice regarding effective 
dates of awards is not relevant in this case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to this claim.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  Accordingly, the Board will address the 
merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

At a March 2004 VA examination, the veteran indicated that he 
wanted new glasses and had no eye pain or discomfort.  
Examination revealed macular scarring from an old choroidal 
rupture OD (right eye), no maculopathy OS (left eye), and no 
vasculopathy.  The impression was 20/25- OD secondary to an 
old choroidal rupture and 20/20 OS.  

A July 2004 VA record noted an impression of OD 20/40 
secondary to ERM in eye with choroidal rupture and OS 20/20 
with current prescription.

A July 2005 VA medical record noted visual acuity of OD 20/60 
and OS 20/20.  There was no eye pain, maculopathy, or 
vasculopathy.

The veteran's right eye disability is evaluated as 10 percent 
disabling under Diagnostic Codes 6079-6011.  Under Diagnostic 
Code 6011, an evaluation of 10 percent disabling is available 
for unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina, centrally located, with 
irregular, duplicated enlarged or diminished image; and this 
is the maximum benefit allowed under this code.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The veteran is not service-
connected for any disability of the left eye, and, since he 
is not blind in that eye, it is considered normal for rating 
purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity rating from 
20/50 to 20/100 in the service-connected eye.  For visual 
acuity in the service-connected eye of 20/200 or 15/200, a 20 
percent rating is warranted under Diagnostic Code 6077.  
Visual acuity of 10/200 or worse in the service-connected eye 
warrants a 30 percent rating.  Diagnostic Codes 6074, 6077.

With respect to the veteran's impairment of visual acuity, 
the Board observes that the July 2005 VA eye examination 
indicated that his corrected distant vision was 20/60 in the 
right eye and 20/20 in the left.  While there is no rating in 
the schedule exactly comparable to such visual acuity levels, 
the Board notes that where corrected vision in one eye is 
20/40 and either 20/50 or 20/70 in the other eye, a 10 
percent rating is warranted.  Accordingly, the Board finds 
that a rating in excess of 10 percent is not warranted based 
on the veteran's currently demonstrated visual acuity.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's right eye disability was more than 
10 percent disabling.  Thus "staged ratings" are inapplicable 
to this case.  In reviewing the foregoing, the Board has been 
cognizant of the "benefit of the doubt" rule.  This case, 
however, does not present such a state of balance between the 
positive evidence and the negative evidence to allow for a 
more favorable determination.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's right eye disability, alone, has 
required hospitalization, or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
veteran's right eye disability has resulted in marked 
interference with employment beyond that contemplated by his 
current disability rating.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right eye injury is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


